This is an appeal from a judgment of the lower court denying appellant a change of venue from San Patricio to Nueces county. No regard has been paid to statute or rules in preparing the transcript; the style of the case being given as the same appeared in the district court, although the appeal was perfected by the party who was defendant in the district court. The parties are not designated as appellant and appellee, a statutory requirement, and, although the index, so called, gives the names of the different papers copied into the record, no pages are given. Clerks and attorneys should give some attention to the plain requirements of the statutes and rules as to the preparation of transcripts, and this court would rigidly enforce them were it not that the innocent party appealing, and not the negligent persons, would receive the punishment.
The evidence showed that appellant is a private corporation, chartered as an oil company, with the provision that "the place where the business of the corporation is to be transacted is at Corpus Christi, Nueces county, Tex." The corporation, however, is given the authority to contract for the lease and purchase of the right to prospect for, develop, and use coal and other minerals, and petroleums; also the right to erect, build, and own all necessary oil tanks, cars, and pipes necessary for the operation of the business of the same. All the property of appellant was in San Patricio county. Appellant used gas belonging to appellee in San Patricio county to aid in restoring a well owned by appellant. The work was being attended to, and the gas was taken and used by, an agent of appellant.
It is provided in article 1830, exception 24:
"That suits against any private corporation, association or joint stock company may be commenced in any county in which the cause of action, or a part thereof, arose, or in which such corporation, association or company has an agency or representative, or in which its principal office is situated."
The testimony showed that the cause of action arose in San Patricio county, and that the appellant had an agent or representative in San Patricio county. The gas was delivered by appellee and consumed by appellant in San Patricio county. Floresville Oil Co. v. Texas Refining Co., 55 Tex. Civ. App. 78, 118 S.W. 196; Railway v. Hill, 63 Tex. 381, 51 Am.Rep. 642; Avery Co. v. Wakefield (Tex.Civ.App.) 225 S.W. 875.
The man in charge of the work being prosecuted by appellant in San Patricio county was its agent.
"By `local agent,' as used in the articles mentioned, must be meant a person who is representing the corporation in the promotion of the business for which it was incorporated." Bay City Iron Works v. Reeves,43 Tex. Civ. App. 254, 95 S.W. 739.
Thomas, who was prosecuting the work for appellant at its well in San Patricio county testified:
"I was employed by the White Point Development Company to do repair work on a well on the White Point lease in San Patricio county, Tex. They employed me to put new connections in that well, and I had general charge of the work. I had authority from the board of directors and officers of the company to get the necessary materials to do the work with. In the course of my employment it became necessary for me to secure gas with which to run the engines and boilers, and I got the gas out of the Seagraves line. * * * I used gas from that line throughout the time of my employment."
Then Dr. Redmon, president of the appellant company, confirmed the act of Thomas in using the gas, and promised to pay for it. This promise, however, was not in writing. Dominic Dunn was the regular agent of appellant in caring for the lease and property in San Patricio, and the gas was furnished appellant with the knowledge and consent of Dunn. Everything in connection with the well owned by appellant was done in San Patricio county. Undoubtedly the cause of action or a part thereof arose in San Patricio county, and the statute in plain terms fixes the venue of the suit there. Article 1830, exception 24.
The judgment is affirmed.